Exhibit 10.1

BioXcel Therapeutics, Inc.

 

Non-Employee Director Compensation Program

 

Non-employee members of the board of directors (the “Board”) of BioXcel
Therapeutics, Inc. (the “Company”) shall receive cash and equity compensation as
set forth in this Non-Employee Director Compensation Program (this
“Program”).  The cash and equity compensation described in this Program shall be
paid or be made, as applicable, automatically and without further action of the
Board, to each member of the Board who is not an employee of the Company or any
parent or subsidiary of the Company (each, a “Non-Employee Director”) who
is entitled to receive such cash or equity compensation, unless such
Non-Employee Director declines the receipt of such cash or equity compensation
by written notice to the Company and subject to any limits on non-employee
director compensation set forth in the Equity Plan (as defined below).  This
Program shall remain in effect until it is revised or rescinded by further
action of the Board.  This Program may be amended, modified or terminated by the
Board at any time in its sole discretion.  The terms and conditions of this
Program shall supersede any prior cash and/or equity compensation arrangements
for service as a member of the Board between the Company and any of its
Non-Employee Directors, except for equity compensation previously granted to a
Non-Employee Director.    

Cash Compensation

The schedule of annual retainers (the “Annual Retainers”) for the Non-Employee
Directors is as follows:

 

 

Position

Amount

Base Board Fee

$60,000

Chair of the Board or Lead Independent Director

$30,000

Chair of Audit Committee

$20,000

Chair of Compensation Committee

$10,000

Chair of Nominating and Corporate Governance Committee

$7,000

Member of Audit Committee (non-Chair)

$7,500

Member of Compensation Committee (non-Chair)

$5,000

Member of Nominating and Corporate Governance Committee (non-Chair)

$3,500

 





1




For the avoidance of doubt, the Annual Retainers in the table above are additive
and a Non-Employee Director shall be eligible to earn an Annual Retainer for
each position in which he or she serves. The Annual Retainers shall be earned on
a quarterly basis based on a calendar quarter and shall be paid in cash by the
Company in arrears not later than the fifteenth day following the end of each
calendar quarter.  In the event a Non-Employee Director does not serve as a
Non-Employee Director, or in the applicable position, for an entire calendar
quarter, the retainer paid to such Non-Employee Director shall be prorated for
the portion of such calendar quarter actually served as a Non-Employee Director,
or in such position, as applicable.    

 

Equity Compensation 

Each Non-Employee Director shall be granted options to purchase shares of the
Company’s common stock (each, an “Option”) as set forth in this Program. Each
Option shall be granted under and subject to the terms and provisions of the
Company’s 2020 Incentive Award Plan or any other applicable Company equity
incentive plan then-maintained by the Company (the “Equity Plan”) and shall be
subject to an award agreement, including attached exhibits, in substantially the
form previously approved by the Board.  

A.         Option Grant.  A Non-Employee Director who (i) is initially elected
or appointed to the Board at an annual meeting of the Company’s stockholders or
(ii) has been serving as a Non-Employee Director on the Board as of the date of
any annual meeting of the Company’s stockholders and will continue to serve as a
Non-Employee Director immediately following such meeting, shall be automatically
granted an Option to purchase 20,000 shares of the Company’s common stock on the
date of such annual meeting.    

 

B.         Terms of Options Granted to Non-Employee Directors.

1.         Exercise Price.  The per-share exercise price of each Option granted
to a Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of the Company’s common stock on the date the Option is
granted. 

2.         Vesting.  Each Option shall vest and become exercisable on the
earlier of the first anniversary of the date of grant or the day immediately
prior to the date of the next annual meeting of the Company’s stockholders
occurring after the date of grant, in either case, subject to the Non-Employee
Director continuing in service as a Non-Employee Director through such vesting
date.   

3.         Forfeiture of Options.  Unless the Board otherwise determines, any
portion of an Option which is unvested or unexercisable at the time of a
Non-Employee Director’s termination of service on the Board as a Non-Employee
Director shall be immediately forfeited upon such termination of service and
shall not thereafter become vested and exercisable.  All of a Non-Employee
Director’s Options shall vest in full immediately prior to the occurrence of a
Change in Control (as defined in the Equity Plan), to the extent outstanding at
such time.



2




4.         Term.  The maximum term of each Option granted to a Non-Employee
Director hereunder shall be ten (10) years from the date the Option is granted.

* * * * *

3

